Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2. 	This Office Action responds to the Amendment filed on 2/28/2022. Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims are maintained as cited below under Snyder et al. Applicant’s remarks are addressed in the Response to Applicant’s Remarks section as cited below.
Claims 21-43 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21, 33, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, and 18 of U.S. Patent No. 9,381,826 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented discloses a power system that include a main battery, a boost battery and the charging of the boost battery based on load resistance (patented claims 1, 10-12, and 18 ) that correspond to a power system of the current application that include a main battery, a boost battery, and the charging of the boost battery based on resistance (Claims 33 and 43). The patented application a power system that include a main battery, a boost battery and the charging of the boost battery based on load resistance (patented claims 1, 10-12, and 18 ), however does not disclose the use of schedule to charge the boost battery of current application claim 21, however Snyder et al. (U.S. Pub. No. 2009/0212626 A1) disclose the use of schedule to charge the boost battery (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24), therefore it would have been obvious to combine the teaching of Snyder into the teaching of the patented application because it would allow vehicle to operate in a burst mode (See Para [0321]-[0331], i.e. rate at which charge drain…maximum boost).

5.	Claims 21-24, 33, 37-39, and 43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-13 of U.S. Patent No. 10,035,428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented discloses a method of charging that include a main battery, a boost battery, and the charging of the boost battery based on a schedule (patented claim 13) and/or resistance (patented claim 1, 11, and 12) that correspond to a power system of the current application that include a main battery, a boost battery, and the charging of the boost battery based on schedule (Claims 21-24)  and based on resistance (Claim 33, 37-39 and 43) .


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 21-43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Snyder et al. (U.S. Pub. No. 2009/0212626 A1).

As per claim 21, Snyder discloses:
A power delivery system for a vehicle, the system comprising: 
a drive train load having an electric motor configured to drive a wheel of the vehicle (See Figure 1A-1C, i.e. 150 , Para [0079]-[0106]) ; 
a main battery configured to supply power, at a first discharge rate, to the drive train load (See Figure 1A-1C, i.e. high voltage battery 102 , Para [0079]-[0106]);
 a boost battery configured to supply power, at a second discharge rate higher than the first discharge rate, to the drive train load (See Figure 1A-1C, i.e. fast energy storage 105 , Para [0074]-[0106] –, See Para [0154]- [0155], i.e. discharge energy at a high rate; See Para [0321]-[0331], i.e. rate at which charge drain…maximum boost  -[the prior art use boost battery for burst of power which drain quickly such as time period 0-60 mph, therefore the boost battery discharge rate is higher than the main battery cited]) and 
a charging circuit coupled to the main battery and the boost battery  (See Figure 1A-1C, i.e. PCC 106, See Para [0074]-[0106]) , wherein the charging circuit is configured to charge the boost battery from the main battery (See Para [0100], i.e. FES is charged from the battery, Para [0109])  at least partially based on a timing schedule (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24 –[Prior art schedule charging FES after drain period , such as in time period 2374 (Figure 23) is considered as the timing schedule as cited]).

As per claim 22, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses wherein the timing schedule includes a first time interval, a second time interval, and a third time interval, and wherein the charging circuit is configured to charge the boost battery from the main battery during the first time interval (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24 –[prior to use of burst, the prior art would charge the battery, therefore apparent the prior charge in a first interval], See Figures 10A-10D).

As per claim 23, Snyder discloses all of the features of claim 22 as discloses above wherein Snyder also discloses wherein the main battery is configured to supply power to the drive train load during the first time interval and the second time interval, and wherein the charging circuit is configured to stop charging the boost battery from the main battery during the second time interval. (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24, See Figures 10A-10D).

As per claim 24, Snyder discloses all of the features of claim 22 as discloses above wherein Snyder also discloses wherein the main battery is configured to supply power to the drive train load during the third time interval and wherein the boost battery is configured to supply power to the drive train load during the third time interval (See Figure 1A-1C, i.e. fast energy storage 105 , Para [0074]-[0106] –, See Para [0155], i.e. discharge energy at a high rate; See Para [0321]-[0331], i.e. rate at which charge drain…maximum boost , See Para [0318]-[0330] . See Figures 22-24, See Figures 10A-10D).

As per claim 25, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses wherein the drive train load includes an electric motor and a controller, and wherein the controller is coupled to the electric motor, and wherein the controller is configured to instruct the boost battery to provide power to the electric motor (See Figure 2 & Para [0079]-[0127], Figures 10A-10D).

As per claim 26, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses a main battery management system (main BMS) coupled to the main battery, wherein the main BMS is configured to monitor a charging or discharging status of the main battery (See Figure 1C, i.e. PCC 106 – energy management algorithm & Para [0079]-[0127], Figures 10A-10D).

As per claim 27, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses a boost BMS coupled to the boost battery, wherein the boost BMS is configured to monitor a charging or discharging status of the boost battery (See Figure 1C, i.e. PCC 106 – energy management algorithm – recharge management algorithm  & Para [0079]-[0127], Figures 10A-10D).

As per claim 28, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses wherein the timing schedule includes enabling the main battery to intermittently or continuously charge the boost battery (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24). 

As per claim 29, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses a boost switch configured to operably isolate the boost battery from the drive train load, wherein the boost switch includes one or more of a diode switch, a directional switch (See Para [0090], i.e. isolates…FES voltage , See Para [0231]- [0232], i.e. switching devices).

As per claim 30, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses wherein, when the timing schedule is determined valid, the charging circuit is configured to charge the boost battery from the main battery based on the timing schedule, and wherein the timing schedule is valid when the vehicle is traveling (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24).

As per claim 31, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses wherein the charging circuit is configured to charge the boost battery from the main battery in response to a determination that the vehicle is at rest (See Para [0027], i.e. stopped steady state, Para [0207], i.e. idle).

As per claim 32, Snyder discloses all of the features of claim 21 as discloses above wherein Snyder also discloses wherein the charging circuit is configured to charge the boost battery from the main battery in response to a load resistance of the drive train load (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24).


As per claim 33, Snyder discloses:
.A power delivery system for a vehicle, the system comprising: 
an electric motor configured to drive a wheel of the vehicle (See Figure 1A-1C, i.e. 150 , Para [0079]-[0106]); 
a main battery configured to supply power, at a first discharge rate, to the electric motor (See Figure 1A-1C, i.e. high voltage battery 102 , Para [0079]-[0106]); 
a boost battery configured to supply power, at a second discharge rate higher than the first discharge rate, to the electric motor (See Figure 1A-1C, i.e. fast energy storage 105 , Para [0074]-[0106] –, See [0154]-Para [0155], i.e. discharge energy at a high rate; See Para [0321]-[0331], i.e. rate at which charge drain…maximum boost  -[the prior art use boost battery for burst of power which drain quickly such as time period 0-60 mph, therefore the boost battery discharge rate is higher than the main battery cited]); and
 a charging circuit coupled to the main battery and the boost battery (See Figure 1A-1C, i.e. PCC 106, See Para [0074]-[0106]), wherein the charging circuit is configured to charge the boost battery from the main battery (See Para [0100], i.e. FES is charged from the battery, Para [0109]) at least partially based on a load resistance of the electric motor (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24 –[prior art charge based on load of the motor is considered as the resistance]).

As per claim 34, Snyder discloses all of the features of claim 33 as discloses above wherein Snyder also discloses wherein the load resistance of the electric motor is indicative of an event that the vehicle is at rest (See Para [0027], i.e. stopped steady state, Para [0207], i.e. idle).

As per claim 35, Snyder discloses all of the features of claim 33 as discloses above wherein Snyder also discloses wherein the load resistance of the electric motor is indicative of an event that the vehicle is operating in a normal mode (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24).

As per claim 36, Snyder discloses all of the features of claim 33 as discloses above wherein Snyder also discloses wherein the charging circuit is configured to stop charging the boost battery from the main battery in response to an increase of the load resistance of the electric motor (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24).

As per claim 37, Snyder discloses all of the features of claim 33 as discloses above wherein Snyder also discloses wherein the charging circuit is configured to charge the boost battery from the main battery at least partially based on a timing schedule (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24).

As per claim 38, Snyder discloses all of the features of claim 37 as discloses above wherein Snyder also discloses wherein the timing schedule includes a first time interval and a second time interval, and wherein the charging circuit is configured to charge the boost battery from the main battery during the first time interval (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24 –[prior to use of burst, the prior art would charge the battery, therefore apparent the prior charge in a first interval], See Figures 10A-10D).

As per claim 39, Snyder discloses all of the features of claim 38 as discloses above wherein Snyder also discloses wherein the charging circuit is configured to stop charging the boost battery from the main battery during the second time interval . (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24, See Figures 10A-10D).

As per claim 40, Snyder discloses all of the features of claim 33 as discloses above wherein Snyder also discloses a main BMS coupled to the main battery, wherein the main BMS is configured to monitor a charging or discharging status of the main battery (See Figure 1C, i.e. PCC 106 – energy management algorithm & Para [0079]-[0127], Figures 10A-10D).

As per claim 41, Snyder discloses all of the features of claim 33 as discloses above wherein Snyder also discloses a boost BMS coupled to the boost battery, wherein the boost BMS is configured to monitor a charging or discharging status of the boost battery  (See Figure 1C, i.e. PCC 106 – energy management algorithm – recharge management algorithm  & Para [0079]-[0127], Figures 10A-10D).

As per claim 42, Snyder discloses all of the features of claim 33 as discloses above wherein Snyder also discloses a boost switch configured to operably isolate the boost battery from the drive train load (See Para [0090], i.e. isolates…FES voltage , See Para [0231]- [0232], i.e. switching devices).

As per claim 43, Snyder discloses:
A power delivery system for a vehicle, the system comprising:
 an electric motor configured to drive a wheel of the vehicle (See Figure 1A-1C, i.e. 150 , Para [0079]-[0106]); 
a main battery configured to supply power, at a first discharge rate, to the electric motor  (See Figure 1A-1C, i.e. high voltage battery 102 , Para [0079]-[0106]); 
a boost battery configured to supply power, at a second discharge rate higher than the first discharge rate, to the electric motor (See Figure 1A-1C, i.e. fast energy storage 105 , Para [0074]-[0106] –, See Para [0154]- [0155], i.e. discharge energy at a high rate; See Para [0321]-[0331], i.e. rate at which charge drain…maximum boost  -[the prior art use boost battery for burst of power which drain quickly such as time period 0-60 mph, therefore the boost battery discharge rate is higher than the main battery cited]); and 
a charging circuit coupled to the main battery and the boost battery  (See Figure 1A-1C, i.e. PCC 106, See Para [0074]-[0106]), wherein the charging circuit is configured to charge the boost battery from the main battery (See Para [0100], i.e. FES is charged from the battery, Para [0109]) based on a load resistance of the electric motor or a timing schedule (See Para [0114]-[0115], i.e. recharge the FES … during periods when the load current is steady, See Para [0311]-[0315], i.e. charge then rises during time period 2223, See Para [0318]-[0330] . See Figures 22-24 –[Prior art schedule charging FES after drain period , such as in time period 2374 (Figure 23) is considered as the timing schedule as cited]).


Response to Applicant’s Remarks

8.	With respect to Applicant’s remarks, the following are addressed:

	 Applicant’s remarks (Pages 8 & 9 of response filed 
2/28/2022), argues that the prior art does not teach “a main battery configured to supply power, at a first discharge rate, to the drive train load and a boost battery configured to supply power, at a second discharge rate higher than the first discharge rate, to the drive train load”.

Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. With respect to Applicant’s remarks, prior art Snyder et al discloses using dual-energy storage system to power a vehicle (See Abstract). Prior dual energy storage system can be seen from Figure 1B and 1C shown below:

    PNG
    media_image1.png
    552
    565
    media_image1.png
    Greyscale


	Prior art provide battery 102 being the main battery while Fast Energy Storage 105 correlate to the boost battery as cited in the claims. Prior art reference current of battery to be battery current, while current from the Fast Energy Storage 105 as being transient current. 
	Prior art discloses Para [0154]-[0155], in which prior art determine the transient current requirement  for driving a motor, in which the transient current required is based on a load current and a battery current (See Para [0150]), wherein prior art illustrate a scenario that the battery current is limit to a rate of -280Amps discharge, while the FES will discharge at a high rate such as -500 Amps.

    PNG
    media_image2.png
    292
    453
    media_image2.png
    Greyscale

	Therefore, as cited above, the prior art discharge rate of FES (Boost battery) at -500Amps is higher than the rate of discharge of the battery (main) of -280Amps, being different discharge rate, while at the same time FES (Boost) is at a higher discharge rate. Because the prior art have been shown to discloses the limitations of the claims as cited above, the rejection of the claims are maintained under prior art Snyder as cited above. This office action is Final.
	The Double Patenting rejection of the claims are maintained as Applicant did not file a Terminal Disclaimer.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851